Title: From Thomas Jefferson to John Crawford, 8 September 1807
From: Jefferson, Thomas
To: Crawford, John


                        
                            Monticello Sep. 8. 07.
                        
                        Th: Jefferson presents his compliments to mr. Crawford and his thanks for his Observations on Quarentines
                            which he has read with great pleasure. not himself a friend to Quarentines, nor having confidence in their efficacy even
                            if they are necessary, he sees with pleasure every effort to lessen their credit. but the theory which denies all
                            infection, and ascribes to unseen animals the effects hitherto believed to be produced by it, is as yet too new &
                            unrecieved to justify the public servants in resting thereon the public health, until time & further investigation shall
                            have sanctioned it by a more general confidence. he salutes mr Crawford with great respect
                    